IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SAMUEL FAGAN,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2269

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 11, 2016.

An appeal from an order of the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Samuel Fagan, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Tallahassee Bureau
Chief, Criminal Appeals, Tallahassee, for Appellee.




PER CURIAM.

      Appellee’s motion to dismiss, filed on June 14, 2016, is granted, and the

appeal is dismissed. The dismissal is without prejudice to appellant to seek

appellate review, if appropriate, upon the rendition of a final order disposing of the

motion to correct illegal sentence.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.